In an action, inter alia, to recover damages for civil rights violations pursuant to 42 USCA § 1983, the defendant City of Mount Vernon appeals from an order of the Supreme Court, Westchester County (Smith, J.), dated July 6, 2006, which granted the plaintiffs motion for leave to amend the complaint to substitute the true names of the defendants John Does I through III.
Ordered that the order is affirmed, with costs.
“The determination whether to grant leave to amend a pleading is within the court’s discretion, and the exercise of that discretion will not lightly be disturbed” (AFBT-II, LLC v *534Country Vil. on Mooney Pond, Inc., 21 AD3d 972, 972 [2005]; see CPLR 1024, 3025 [b]). Under the facts of this case, the Supreme Court providently exercised its discretion in granting the plaintiff’s motion (see Rezniek v MTA/Long Is. Bus, 7 AD3d 773, 774 [2004]; Mangan v White Plains Hosp. Med. Ctr., 136 AD2d 608 [1988]; Gottlieb v County of Nassau, 92 AD2d 858 [1983]).
The appellant’s claim that the plaintiffs motion should have been denied as time-barred is without merit (see Rezniek v MTA/ Long Is. Bus, supra). Rivera, J.E, Spolzino, Fisher, Lifson and Dickerson, JJ., concur.